Citation Nr: 1818834	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right big toe fracture.  

2.  Entitlement to service connection for residuals of an eating disorder. 

3.  Entitlement to service connection for joint problems. 

4.  Entitlement to service connection for bilateral hand numbness. 

5.  Entitlement to service connection for a gall bladder condition, claimed as secondary to pain medication for her service-connected disabilities.

6.  Entitlement to a compensable disability rating for major depressive disorder (MDD) prior to September 23, 2010, and in excess of 30 percent thereafter.

7.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine sprain.

8.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to May 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2011 and October 2013 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

In a subsequent September 2014 rating decision, the RO increased the Veteran's disability rating for her service-connected MDD to 30 percent disabling, effective September 23, 2013.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is in the Veteran's file. 

The issues remaining on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew her substantive appeal on the claims of entitlement to service connection for a right big toe fracture and entitlement to service connection for residuals of an eating disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a right big toe fracture have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to service connection for residuals of an eating disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the Veteran's June 2016 Travel Board hearing, she requested to withdraw the issues of entitlement to service connection for a right big toe fracture and entitlement to service connection for residuals of an eating disorder. 

Given this testimony, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review her appeal, and the Veteran's claims must be dismissed.


ORDER

Entitlement to service connection for a right big toe fracture is dismissed.  

Entitlement to service connection for residuals of an eating disorder is dismissed.


REMAND

As an initial matter, at the Veteran's June 2016 Travel Board hearing, she noted ongoing medical treatment at the Dallas VA Medical Center.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the Veteran's entire file reveals that only VA examinations and an March 2012 MRI report, and no treatment records, have been associated with the claims file.  Because the records noted at the hearing, in addition to all treatment records from a VA Medical Center, which have not been associated with the Veteran's claims file are potentially probative and are deemed to be constructively of record, they must be obtained.

Regarding the Veteran's claim for entitlement to service connection for joint problems, service treatment records show that the Veteran complained of joint pain while in service.  Regarding the Veteran's claim for entitlement to service connection for bilateral hand numbness, the Veteran states that she has been diagnosed with carpal tunnel syndrome.  Regarding the Veteran's claim for entitlement to service connection for a gall bladder condition, claimed as secondary to pain medication for her service-connected disabilities, the Veteran states that she has undergone surgery for her condition and was informed that the formation of stones was due to pain medication, specifically for her back.  A review of the record shows that the Veteran has not been afforded VA examinations specifically in connection with these claims, and such are warranted on remand in view of the evidence and contentions of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Regarding the Veteran's claim for an increased rating for her service-connected MDD, a review of the record shows that her last examination for the condition was in September 2013.  The Veteran reported at her June 2016 Travel Board hearing that she experienced panic attacks more than once a week and that she indicated that she did not did not like crowds.  She noted that the medication she took for condition had increased.  Her husband stated that the Veteran was easily aggravated.  Because there appear to have potentially been changes in the severity of the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate her claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

Regarding the Veteran's claim for an increased rating for her service-connected lumbar spine sprain, a review of the record shows that her last examination for the condition was in September 2013.  The Veteran reported at her June 2016 Travel Board hearing that she was unable to fully move her back.  She noted that there were days she could not get out of bed.  The Veteran reported that her disability had gotten worse since her last VA examination.  As such, the issue must be remanded to afford her a new VA examination to determine the current severity of her lumbar spine sprain disability.  Id.

Regarding the Veteran's claim for an increased rating for her service-connected right lower extremity disability, a review of the record shows that her last examination for the condition was in September 2013.  The Veteran reported at her June 2016 Travel Board hearing that she had difficulty driving or sitting in a car for a long time due to pain and numbness in her leg.  The pain had increased since her last VA examination.  Because there appear to have potentially been changes in the severity of the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate her claim for an increased rating.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records, to include records from the Dallas VA Medical Center.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for VA examinations by (an) appropriate medical professional(s) for her claimed joint problem, bilateral hand numbness and gall bladder condition.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies. 

For any current joint problem and bilateral hand numbness found upon examination, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability had its onset during, or is otherwise related to the Veteran's active duty service.

For any current gall bladder condition found upon examination, the examiner should answer the following questions: 

(a).  Is it at least as likely as not (50 percent probability or greater) that the diagnosed disability had its onset during, or is otherwise related to the Veteran's active duty service.

(b).  Is it at least as likely as not (50 percent or greater probability) that the diagnosed disability was caused by the medication for the Veteran's service-connected disabilities?

(c).  Is it at least as likely as not (50 percent or greater probability) that the diagnosed disability was aggravated (increased in severity beyond the natural progress of the condition) by the medication for the Veteran's service-connected disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's disability prior to aggravation of the medication.  

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional to determine the current severity of her service-connected lumbar spine disability and radiculopathy of the right lower extremity.  The entire claims file must be reviewed by the examiner. 

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, in active and passive motion), to include the degree of each motion at which pain begins.  The examiner should also address whether there is objective evidence of ankylosis, pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar disability.  If the disability is found to require doctor-prescribed bed rest (i.e., incapacitating episodes), the frequency and duration of such episodes must be described.  Any associated objective neurologic abnormalities should also be identified.

As to right lower extremity radiculopathy, the examiner is to conduct all necessary tests and studies.  The examiner should describe any impairment of function of the right lower extremity due to the radiculopathy.  If the effects are only sensory in nature, the examiner should so state.  The examiner should also characterize the radiculopathy as mild, moderate, moderately severe, or severe with marked muscular atrophy, or indicate whether there is complete paralysis.

The examiner should also describe the impact the service-connected spine and radiculopathy disabilities have on the Veteran's occupational functioning AND provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate (see the September 2014 rating decision for the full list), render her unable to secure and follow substantially gainful employment, without regard to her age or nonservice-connected disabilities.  All opinions must be supported by a rationale.

4.  Schedule the Veteran for a VA mental health examination, with a psychiatrist or psychologist, to determine the symptoms and severity of her service-connected major depressive disorder (MDD).  The electronic claims file must reviewed by the examiner. 

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable to the Veteran's service-connected MDD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present, including all subjective complaints and objective findings.  The examiner should also specifically discuss the impact the Veteran's MDD has on her ability to secure and follow substantially gainful employment without regard to age and nonservice-connected conditions, and with consideration of her education and vocational background.  The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


